UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-6335


JEFFREY FRANKLIN WASHINGTON,

                Petitioner - Appellant,

          v.

HAROLD CLARKE, Director, Virginia Department of Corrections,

                Respondent – Appellee,

          and

COMMONWEALTH OF VIRGINIA,

                Respondent.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Michael F. Urbanski, District
Judge. (7:13-cv-00526-MFU-RSB)


Submitted:   June 26, 2014                  Decided:   June 30, 2014


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jeffrey Franklin Washington, Appellant Pro Se.          Susan Mozley
Harris, Assistant Attorney General, Richmond,          Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Jeffrey    Franklin          Washington        seeks    to      appeal    the

district court’s order dismissing his 28 U.S.C. § 2254 (2012)

petition as successive.               The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

See     28   U.S.C.      § 2253(c)(1)(A)           (2012).        A     certificate       of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                        28 U.S.C. § 2253(c)(2)

(2012).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable       claim    of     the    denial      of    a    constitutional        right.

Slack v. McDaniel, 529 U.S. 473, 484-85 (2000).

               We have independently reviewed the record and conclude

that     Washington        has        not     made      the      requisite         showing.

Accordingly,       we    deny    Washington’s        motions     for    appointment       of

counsel      and   for     “Humanitarian           ‘Electronic         Ankle      Bracelet’

Parole-Type Release,” deny a certificate of appealability, and

dismiss the appeal.             We dispense with oral argument because the

facts    and    legal    contentions         are   adequately         presented     in   the

materials      before     this    court      and   argument      would      not    aid   the

decisional process.

                                                                                  DISMISSED



                                              2